Case 3:20-cv-00201-RNC Document 43-2 Filed 02/26/20 Page 1 of 53

COPY OF PLEADING SETTING OUT CLAIM
FOR WHICH INTERVENTION IS SOUGHT
AS REQUIRED BY FED. R. CIV. P. 24(C)
CEASSBAQ-MGOHAOIRRNC DRegumanhs.2FikesLOAsh7Heo oPadgHe of 43

Howard M. Wood IH

James H. Howard

Fiorentino, Howard & Petrone, P.C.
773 Main Street

Manchester, CT 06040

Telephone: (860) 643-1186

Kristen K. Waggoner

Roger G. Brooks

Jeffery A. Shafer

Christiana M. Holeomb
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, Arizona 85260
Telephone: (480) 444-0020

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,

Plaintiffs,
v.

CONNECTICUT ASSOCIATION OF
SCHOOLS, INC, d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFTELD PUBLIC
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD OF
EDUCATION,

Defendants.

 

 

Case No::

 

VERIFIED COMPLAINT FOR
DECLARATORY AND INJUNCTIVE
RELIEF AND DAMAGES

JURY TRIAL REQUESTED

Dated: February 12, 2020
CEASE DAA CGHOHZOARRNC DBagHasnh4s 2FilehOAaHed oPagge efGas

INTRODUCTION

1. The Plaintiffs are three high school girls who compete in
interscholastic girls’ track and field in Connecticut. Like large numbers of female
athletes around the nation, each Plaintiff has trained much of her life—striving to
shave mere fractions of seconds off her race times—in order to experience the
personal satisfaction of victory, gain opportunities to participate in state and
regional meets, gain access to opportunities to be recruited and offered athletic
scholarships by colleges, and more.

2. Unfortunately for Plaintiffs and other girls in Connecticut, those
dreams and goals—those opportunities for participation, recruitment, and
scholarships—are now being directly and negatively impacted by a new policy that
is permitting boys! who are male in every biological respect to compete in girls’
athletic competitions if they claim a female gender identity.

3. This discriminatory policy is now regularly resulting in boys displacing
girls in competitive track events in Connecticut—excluding specific and identifiable
girls including Plaintiffs from honors, opportunities to compete at higher levels, and
public recognition critical to college recruiting and scholarship opportunities that

should go to those outstanding female athletes.

 

' Because Title IX focuses on equal opportunities between the sexes, because this Complaint is
precisely concerned with effects of biological differences between males and females, because the
terms “boys” and “men” are commonly understood to refer to males, and to avoid otherwise inevitable
confusion, we refer in this complaint to athletes who are biologically male as “boys” or “men,” and to
athletes who are biologically female as “girls” or “women.” This Complaint uses the names preferred
by each student rather than legal names.
CLASS DARMHOHZORRNC DBasHaend. 2File LOS HS oPaage af Rss

A, As a result, in scholastic track competition in Connecticut, more boys
than girls are experiencing victory and gaining the advantages that follow even
though postseason competition is nominally designed to ensure that equal numbers
of boys and girls advance to higher levels of competition. Compared to boys—those
born with XY chromosomes—in the state of Connecticut those who are born
female—with XX chromosomes—-now have materially fewer opportunities to stand
on the victory podium, fewer opportunities to participate in post-season elite
competition, fewer opportunities for public recognition as champions, and a much
smaller chance of setting recognized records.

5. This reality is discrimination against girls that directly violates the
requirements of Title IX: “Treating girls differently regarding a matter so
fundamental to the experience of sports—-the chance to be champions—is
inconsistent with Title IX’s mandate of equal opportunity for both sexes.”
McCormick ex rel. McCormick v. Sch. Dist. of Mamaroneck, 370 F.3d 275, 295 (2d

Cir. 2004).

I. JURISDICTION AND VENUE

6. This action pursuant to Title IX, 20 U.S.C. § 1681, et seg. and its
interpreting regulations, raises federal questions and seeks redress for deprivation
of rights protected by federal law.

7. This Court has original jurisdiction over the claims asserted in this

Complaint under 28 U.S.C. § 1831, which provides jurisdiction for claims raising
C6ase 220-e00020JRRINC DRecument3-2FikebO Yee oPaagé of F253

questions of federal law, and 28 U.S.C. § 1343(a), which provides jurisdiction for
claims seeking vindication of civil rights protected by federal law.

8. This Court has authority to award the requested declaratory relief
under 28 U.S.C. § 2201. This Court has authority to award the other relief
requested under 28 U.S.C. § 2202.

9. Venue is proper in this Court under 28 U.S.C. § 1391(b) because a
substantial part of the events or omissions giving rise to the claims occurred in this
District and all Plaintiffs and Defendants reside or have their principal place of

business in Connecticut.

I. PARTIES
A. Piaintiffs

10. Plaintiff Selina Soule is a twelfth-grade female student and varsity
track and field athlete at Glastonbury High School. Because Selina Soule is a
minor, she brings this action by her mother, Bianca Stanescu.

11. Plaintiff Chelsea Mitchell is a twelfth-grade female student and
varsity track and field athlete at Canton High School. Because Chelsea Mitchell is a
minor, she brings this action by her mother, Christina Mitchell.

12. Plaintiff Alanna Smith is a tenth-grade female student and varsity
track and field athlete at Danbury High School. Because Alanna Smith is a minor,

she brings this action by her mother, Cheryl Radachowsky.
CEASSSEQGUOIORRLC DBOGHBRMLS-2F lle Asse oP aaa Bass

13. Selina Soule, Bianca Stanescu, Chelsea Mitchell, Christina Mitchell,
Alanna Smith, and Chery] Radachowsky all reside within the District of

Connecticut.

B. Defendants

14. Defendant Bloomfield Public Schools Board of Education is located in
Bloomfield, Connecticut, and has entered and continues to enter male athlete Terry
Miller in Connecticut Interscholastic Athletic Conference (CIAC) girls’ athletic
competitions.

15. Defendant Cromwell Public Schools Board of Education is located in
Cromwell, Connecticut, and has entered and continues to enter male athlete
Andraya Yearwood in CIAC girls’ athletic competitions.

16. Defendant Glastonbury Public Schools Board of Education is located in
Glastonbury, Connecticut, and provides opportunities for interscholastic
competition for its students only through events sanctioned by and subject to the
discriminatory policies of CIAC.

17. Defendant Canton Public Schools Board of Education is located in
Canton, Connecticut, and provides opportunities for interscholastic competition for
its students only through events sanctioned by and subject to the discriminatory
policies of CIAC.

18. Defendant Danbury Public Schools Board of Education is located in

Danbury, Connecticut, and provides opportunities for interscholastic competition for
Céasé 2AGcH00A0-RRNC DDocurment3-2FilethG2s22720) oP aya’ of 253

its students only through events sanctioned by and subject to the discriminatory
policies of CIAC.

19. On information and belief, each of Bloomfield Public Schools, Cromwell
Public Schools, Glastonbury Public Schools, Canton Public Schools, and Danbury
Public Schools (collectively, “the Defendant Schools”), receives federal financial
assistance.

20, All programs at the Defendant Schools are therefore subject to the
requirements of Title IX.

91, Defendant Connecticut Association of Schools, Inc., which operates and
is referred to herein under the name of the Connecticut Interscholastic Athletic
Conference (CIAC) is a Connecticut not-for-profit corporation with its headquarters
in Cheshire, Connecticut. CIAC is the “sole governing body for inter-scholastic
athletic activities in Connecticut,” and “directs and controls” all high school
athletics for boys and girls in Connecticut.

92.  CIAC is funded by dues from member schools that are subject to the
obligations of Title IX. According to CIAC, “[v]irtually all public and parochial high
schools in Connecticut are dues-paying members.”

23. All Defendant Schools are dues-paying members of the CIAC,

24, On information and belief, all public schools in Connecticut receive
federal funds covered by Title IX, and thus are subject to the requirements of Title

IX.
CEase2AGew0N@OIRRNC DRocuBents-2FikethOAsb7Ah ocPaugé of F253

25. CIAC is subject to the obligations of Title [IX because it indirectly
receives federal funding from its public member-schools, see 34 C.F.R. § 106.2@),
and is considered a state actor, see Brentwood Acad. v. Tenn. Secondary Sch.
Athletic Ass’n, 581 U.S. 288, 303-305 (2001).

26. CIAC is also controlled by member schools that are subject to the
obligations of Title IX. The CIAC Board of Control is elected by the member schools,
and a majority of the CIAC Board of Control are principals or other senior
administrators of member schools. CIAC policies are established by the principals of
the member schools, through the CIAC Legislative Body which is made up of the
principals of all member schools.

27. Oninformation and belief, the majority of CLAC member schools
receive federal funds and are subject to the obligations of Title IX.

28.  CIAC controls and governs competition in 27 sports across three
seasons each year, including Winter Indoor Track and Spring Outdoor Track. CIAC
designates some sports only for boys (e.g. football and baseball), different sports
only for girls (e.g. softball), and other sports for both boys and girls (e.g. swimming
and track).

29. For the latter sports, though, CIAC and its member schools have
historically separated teams and competitions at the high school level by sex, or at

least prohibited boys from competing in the girls’ events.
CGase220-mG00@0IRRNC DRegHTBANS-2FilemAAsbHeh ocPaggHe of 54453

Ill. FACTUAL BACKGROUND

A. The Goals and Requirements of Title IX, and Its Impact on
Women’s Athleties.

30. In 1972, Congress enacted Title IX, 20 U.S.C. § 1681, which forbids
education programs or activities receiving federal financial assistance from
discriminating against persons based on their sex. It provides:

“No person in the United States shall, on the basis of sex, be excluded

from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving
Federal financial assistance... .” 20 U.S.C. § 1681 (a).

31. Title IX was designed to eliminate significant “discrimination against
women in education.” Neal v. Bd. of Trs. of Cal. State Unius., 198 F.3d 763, 766 (8th
Cir. 1999).

32. According to one of its primary sponsors, Senator Birch Bayh, Title IX
promised women “an equal chance to attend the schools of their choice, to develop
the skills they want, and to apply those skills with the knowledge that they will
have a fair chance to secure the jobs of their choice with equal pay for work.” 118
Cong. Rec. 5808 (1972).

33. Before the enactment of Title IX in 1972, schools often emphasized
boys’ athletic programs “to the exclusion of girls’ athletic programs,” Williams v.
School District of Bethlehem, 998 F.2d 168, 175 (8rd Cir. 1993), and vastly fewer
girls participated in competitive interscholastic athletics than did boys.

84. Many have argued that the competitive drive and spirit taught by
athletics is one important educational lesson that carries over and contributes to

lifetime success in the workplace. Certainly, implementing regulations make clear
CaBas®: 02 Ove0 COMPO RIROICD Macneameats2 Fdd O2A2H00 Paged a 6253

that Title IX applies in full force to athletic programs sponsored by recipients of
federal financial assistance:
“No person shall, on the basis of sex, be excluded from participation in,
be denied the benefits of, be treated differently from another person or
otherwise be discriminated against in any interscholastic,
intercollegiate, club or intramural athletics offered by a recipient, and

no recipient shall provide any such athletics separately on such basis.”
34 C.FR. § 106.41 (a).

35. Inthe statute, Congress expressly delegated authority to the United
States Department of Health, Education and Welfare (HEW) to promulgate
regulations interpreting Title IX. 20 U.S.C. §1682. In 1975, HEW promulgated
regulations that are codified at 34 C.F.R. Part 106 (collectively, the “Regulations’).
Further, in 1979, the Department of Education Office for Civil Rights (OCR) issued
a policy interpretation of Title IX and the Regulations to provide recipients with
more specific guidance about the statute’s application to intercollegiate athletics.
This policy interpretation is found at 44 Federal Register 71,413 (1979) (the “Policy
Interpretation”). Courts have recognized that the Policy Interpretation is also
applicable to high school athletic programs. The Policy Interpretation was further
clarified by OCR through issuance of OCR’s 1996 Clarification of Intercollegiate
Athletics Policy Guidance: The Three-Part Test (the “OCR Clarification”).

36. Title [X and its implementing regulations and guidance require that, if
an entity subject to Title IX provides athletic programs or opportunities separated
by sex, then it must do so in a manner that “provide[s] equal athletic opportunity

for members of both sexes.” 34 C.F.R. § 106.41 (c).
CEASS HER MOOHZO7RRNC DBagHasnh 4 2FilehO24d22O oP ang dO, of G4 3

37. As one aspect of equal athletic opportunity, implementing regulations
and guidance state that provided athletic opportunities must “effectively
accommodate the interests and abilities” of girls, as well as of boys. 34 C.E_R. §
106.41(c). Here, the “governing principle” is that “the athletic interests and abilities
of male and female students must be equally effectively accommodated.” Policy
Interpretation, 44 Fed. Reg. at 71,414. More specifically, the institution must
accommodate the physical abilities of girls and women “to the extent necessary to
provide equal opportunity in... levels of competition,” and competitive
opportunities “which equally reflect their abilities.” Policy Interpretation, 44 Fed.
Reg. at 71,417-418.

38. As another aspect of equal athletic opportunity, implementing
regulations and guidance state that male and female athletes “should receive
equivalent treatment, benefits and opportunities.” Policy Interpretation, 44 Fed.
Reg. at 71,415. The “equal treatment” to which girls and women are entitled
includes equal “opportunities to engage in .. . post-season competition,” id. at
71,416, equal opportunities for public recognition, 34 C.F.R. § 106.41(c), and the
right to be free of any policies which are “discriminatory in. .. effect” or that have
the effect of denying “equality of athletic opportunity.” 44 Fed. Reg. at 71,417.

39. Title IX has been strikingly successful towards its intended goals. “For
example, between 1972 and 2011, girls’ participation in high school athletics
increased from approximately 250,000 to 3.25 million students.” U.S. Dept. of Educ.,

OCR, Protecting Civil Rights, Advancing Equity 33 (2015), https://bit.ly/2VF516Q.

10
Cées8 2AO0CG0020RRNC DBacniment4-2FiledhO2sa2/2 oPaggahofgss

In college, women’s numbers have grown almost as steeply, from 30,000 to more
than 288,000 in 2017-18.2 Following the United States’ famed 1999 Women’s World
Cup win, the Ninth Circuit wrote that:

“The victory sparked a national celebration and a realization by many

that women’s sports could be just as exciting, competitive, and

lucrative as men’s sports. And the victorious athletes understood as

well as anyone the connection between a 27-year-old statute [Title IX]

and tangible progress in women’s athletics.” Neal, 198 F.3d at 773.

B, Equal Opportunities in Athletics and the Physiological
Differences Between the Sexes.

40. What Title IX does not require—or even permit—is that recipients
blind themselves to students’ sex when developing their athletic programs.
Sponsors of the statute made that much clear during the debates in Congress,® and
implementing regulations expressly permit schools to sponsor sex-specific teams
“where selection for such teams is based on competitive skill or the activity involved
is a contact sport.” 34 C.F.R. 106.41(b).

Al. In fact, ignoring the physical differences between the sexes would in
many sports make it impossible to “accommodate the .. . abilities” of girls and
women, and to provide athletic opportunities of equal quality to girls and women. In
fact, in 1975 Dr. Bernice Sandler~---who is frequently recognized as “the Godmother
or Title [X”--- told the House Subcommittee on Postsecondary Education, while

testifying in support of regulations implementing Title IX, that to operate an

 

2 Doriane Lambelet Coleman et al., Re-Affirming the Value of the Sports Exception to Title IX’s
General Non-Discrimination Rule, Duke Journal of Gender Law Policy (forthcoming February 2020),
available at SSRN: https://ssrn.com/abstract=3523305, citing https://ope.ed.gov/athletics#.

38. Ware, Title IX: A Brief History with Documents, at 13 (2007).

li
 

Case RWMCOORCD-ARANC DDocuraent!3-2FilethOa22/B oPaueye2iefG33

entirely coed athletic program, ignoring differences in male and female physiology,
would for many sports “effectively eliminate opportunities for women to participate
in organized competitive athletics. For these reasons, such an arrangement would
not appear to be in line with the principle of equal opportunity.” Statement of Dr.
Bernice Sandler, Director, Project on the Status & Education of Women, Ass’n of
American Colleges, June 25, 1975, Hearings on Sex Discrimination Regulations at
343.

42. Dr. Sandler was correct. Permitting males to compete in girls’ or
women’s athletic events doesn’t merely add a new level of challenge for determined
girls and women. Victory over comparably talented and trained male athletes is
impossible for girls and women in the vast majority of athletic competitions,
because of inherent and biologically dictated differences between the sexes.

43. While boys and girls have comparable athletic capabilities before boys
hit puberty, male puberty quickly increases the levels of circulating testosterone in
healthy teen and adult males to levels ten to twenty times higher than the levels
that occur in healthy adult females, and this natural flood of testosterone drives a
wide range of physiological changes that give males a powerful physiological
athletic advantage over females.

44, The athletic performance-enhancing effects of testosterone are well
known, and the anabolic steroids too often used by athletes to gain an unfair and

prohibited advantage are often synthetic modifications of testosterone. Basically,

12
 

C6368 FOMCO0R2D-RANC DDocuraent!t-2F iethO2I221/BM oP agagyb3iaf G53

from puberty on, boys and men have a large, natural, and equally unfair “doping”

advantage over girls and women.

45. Physiological athletic advantages enjoyed over girls and women by

similarly fit males after puberty include:

a.

Larger lungs and denser alveoli in the lungs, enabling faster
oxygen uptake;

Larger hearts and per-stroke pumping volume, and more
hemoglobin per unit of blood, all enabling higher short-term and
sustained levels of oxygen transport to the muscles;

An increased number of muscle fibers and increased muscle
mass (for example, men have 75%-100% greater cross-sectional
area of upper arm muscle than do comparably fit women, while
women have 60-70% less trunk and lower body strength than
comparably fit men);

Higher myoglobin concentration within muscle fibers, enabling
faster transfer and “cellular respiration” of oxygen within the
muscle to unleash power;

Larger bones, enabling the attachment of greater volumes of
muscle fiber;

Longer bones, enabling greater mechanical leverage thus
enabling males to unleash more power, e.g., in vertical jumps;

Increased mineral density in bones resulting in stronger bones,
providing superior protection against both stress fractures and
fractures from collisions;

And, of course, U.S. adult males are on average 5 inches taller
than U.S. adult women.

46. Meanwhile, female puberty brings distinctive changes to girls and

women that identifiably impede athletic performance, including increased body fat

levels which—while healthy and essential to female fertility—-creates increased

13
Céas6 20Ga00000RANC DDocument3-2FilethO222/20 oPageya4isfGs3

weight without providing strength, as well as wider hips and different hip joint
orientation that result in decreased hip rotation and running efficiency.

47. These are inescapable biological facts of the human species, not
stereotypes, “social constructs,” or relics of past discrimination.

48. Asa result of these many inherent physiological differences between
men and women after puberty, male athletes consistently achieve records 10-20%
higher than comparably fit and trained women across almost all athletic events,
with even wider consistent disparities in long-term endurance events and contests
of sheer strength such as weight-lifting.

49. The basic physiological differences between males and females after
puberty have long been recognized and respected by the different standards set for
boys and girls in a number of athletic events. For example:

a. The net height used for women’s volleyball is more than 7 inches
lower than that used for men’s volleyball.

b. The standard weight used in high school shot put is 4 kilograms
for girls, and 5.44 kilograms (86% heavier) for boys.

c. The hurdle height used for the high school girls’ 100 meter
hurdle event is 33 inches, whereas the standard height used for
boys’ high school 110 meter hurdle is 39 inches.

d. The standard women’s basketball has a circumference of 28 1/2
to 29 inches and a weight of 20 oz, while a standard basketball
used in a men’s game has a circumference between 29 1/2 to 30
inches and a weight of 22 oz.

50.  Intrack and field events that do not use equipment, the physiological

differences between males and females after puberty are stark in the record books.

No one doubts that top male and female high school athletes are equally committed

14
 

Céss8 2OG2G80020-RRNC Document 3-2FiledhO2322/2 oPagayay ef 753

to excelling in their sport, and train equally hard. Yet boys and men consistently
run faster and jump higher and farther than girls and women.
51. For example, in 2017, thousands of men and boys achieved times in the
400m faster than the best lifetime performances of three women Olympic
champions in that event. Each year, thousands of men—-and dozens or hundreds of
high school boys under the age of 18—-achieve times (or heights or distances) in
track events better than the world’s single best elite woman competitor that year.
52, As Duke Law professor and All-American track athlete Doriane
Lambelet Coleman, tennis champion Martina Navratilova, and Olympic track gold
medalist Sanya Richards-Ross recently wrote:

The evidence is unequivocal that starting in puberty, in every sport
except sailing, shooting and riding, there will always be significant
numbers of boys and men who would beat the best girls and women in
head-to-head competition. Claims to the contrary are simply a denial of
science.

Team USA sprinter Allyson Felix has the most World Championship
medals in history, male or female, and is tied with Usain Bolt for the
most World Championship golds. Her lifetime best in the 400 meters is
49.26 seconds. In 2018 alone, 275 high school boys ran faster on 783
occasions. The sex differential is even more pronounced in sports and
events involving jumping. Team USA’s Vashti Cunningham has the
American record for high school girls in the high jump at 6 feet, 4%
inches. Last year just in California, 50 high school boys jumped higher.
The sex differential isn’t the result of boys and men having a male
gender identity, more resources, better training or superior discipline.
It’s because they have androgenized bodies.+

 

4 Doriane Lambelet Coleman, Martina Navratilova, et al., Pass the Equality Act, But Don’t Abandon
Title IX, Washington Post (Apr. 29, 2019), https//wapo.st/2VKINNI.

15
Céasé 220c00220-RRNC DDaawment4-2FiebOa22/eh oPagg ag offS3

53. As Professor Lambelet Coleman further explained in testimony before
the House Judiciary Committee on April 2, 2019, in track events even the world’s
best women’s Olympic athletes “would lose to literally thousands of boys and men,
including to thousands who would be considered second tier in the men’s category.
And because it only takes three male-bodied athletes to preclude the best females
from the medal stand, and eight to exclude them from the track, it doesn’t matter if
only a handful turn out to be gender nonconforming.”®

54. This stark competitive advantage is equally clear at the high school
level. To illustrate, the charts below show the best boys’ and girls’ times in the
nation across five different high school track events during the 2019 indoor and

outdoor season:

Table 1: Best High School Outdoor 100m Times in 2019®

 

 

 

 

 

 

 

Boy Time Girl Time

Matthew Boling 9.98s Briana Williams 10.948
Micah Williams 10.218 Semira Killebrew 11.248
Langston Jackson 10.238 Thelma Davies 11.258
Joseph Fahnbulleh 10.238 Tamari Davis 11.27s
Ryan Martin 10.26s Arria Minor 11.31s
Kenan Christon 10.26s Tianna Randle 11.32s

 

 

 

 

 

 

 

> Testimony and illustrating graphic at

https://docs.house.gov/meetings/J U/JU00/20190402/109200/HHRG-116-JU00-Wstate-
LambeletColemanP-20190402.pdf, last visited February 11, 2020.

6 Results listed in this table are publicly available online at AthleticNET,

https:/Awww.athletic net/TrackAndField/Division/Top.aspx?DivID=97967 (boys), and at
AthieticNET,

httys:/Iwww-.athletic net/TrackAndField/Division/Top.aspx?DivID=97967&amp:gender=f (girls).
These resulta were last visited February 11, 2020.

16
Cease POMwO02204RANC DDocoraent3-2FiledhOA2ABL OPayaye7L6f G53

 

 

 

 

Lance Broome 10.27s Taylor Gilling 11.32s
Tyler Owens 10.298 Kenondra Davis 11.36s
Ryota Hayashi 10.29s De’anna Nowling 11.40s
Marquez Beason 10.308 Jacious Sears 11.41s

 

 

 

 

 

 

Table 2: Best High School Outdoor 200m Times in 20197

 

 

 

 

 

 

 

 

 

 

 

Boy — Time Girl Time

Matthew Boling 20.30s Briana Williams 22.888
Kenney Lightner 20.48s Thelma Davies 22.958
Cameron Miller 20.528 Tamari Davis 22.968
Kenan Christon 20.558 Kayla Davis 23.08s
Kennedy Harrison 20.60s Taylor Gilling 23.10s
Joseph Fahnbulleh 20.678 Arria Minor 23.10s
Lance Broome 20.69s Aaliyah Pyatt 23.118
Devon Achane 20.69s Rosaline Effiong 23.16s
Daniel Garland 20.738 Jayla Jamison 23.19s
Langston Jackson 20.738 Dynasty MeClennon 23.288

 

 

 

 

 

 

Table 3: Best High School Outdoor 400m Times in 20198

 

 

 

 

 

 

 

Boy Time Girl Time

Justin Robinson 44,845 Kayla Davis 51.17s
Myles Misener Daley | 45.62s Jan’Taijah Ford 51.57s
Emmanuel Bynum 46.246 Athing Mu 51.98s
Jayon Woodard 46,268 : Britton Wilson 52.06s
Alex Collier 46.338 Ziyah Holman 52.12s
Jonah Vigil 46.438 Kimberly Harris 52.168

 

 

 

 

 

 

 

7 Id, These results were last visited February 11, 2020.
8 Jd. These results were last visited February 11, 2020.

17
CEae8 POG wOH0220ARANIC Ddocorasht!3-2FilethO2I22720 OP ayayb81of G53

 

 

 

 

Zachary Larrier 46.49s Aaliyah Butler 52.258
Omajuwa Etiwe 46.51s Caitlyn Bobb 52.798
Sean Burrell 46.528 Talitah Diggs 52.828
Edward Richardson | 46.55s Aaliyah Butler 52.878

 

 

 

 

 

 

Table 4: Best High School Indoor 60m Times in 2019°

 

 

 

 

 

 

 

 

 

 

 

Boy Time Girl Time
Micah Wiliams 6.60s Tamari Davis 7.278
Lance Lang 6.62s Briana Williams 7.288
Marcellus Moore §.65s Thelma Davies 7.308
Mario Heslop 6.708 Moforehan Abinusawa j 7.32s
Langston Jackson 6.748 Jacious Sears 7.338
Javonte Harding 6.778 Semira Killebrew 7.348
LaCarr Trent 6.798 Alexa Rossum 7.408
Justin Robinson 6.79s Aliya Wilson 7.428
Bryan Santos 6.798 Kaila Jackson 7.448
Tre Tucker 6.80s Aja Davis 7.448

 

 

 

 

 

Table 5: Best High School Indoor 800m Times in 20191°

 

Boy Time Girl Time
Alfred Chawonza 110.57s Athing Mu 128,98s

 

 

 

 

 

 

 

 

9 Results listed in this table are publicly available online at AthleticNET,
httos://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Hivent=42 (boys), and
at AthleticNET,
https://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Event=42 (girls), last
visited February 11, 2020.

10 Results listed in this table are publicly available online at AthleticNET,
https:/Awww.athletic.net/TrackAndField/Division/Event.aspx?DivID=102510&Hvent=4 (boys), and at
AthleticNET,

hitps:/iwww.athletic net/TrackAndField/Division/Event.aspx?DivID=102510&Event=22 (girls), last
visited February 11, 2020.

18

 
CEASE-ZPOEHONZORRNC pBhachmend. 2 File. 0348S 0Pedgddginss

 

 

 

 

 

 

 

 

 

Malcolm Going 110.88s Roisin Willis 125.70s
Miller Anderson 111.548 Michaela Rose 126.938
Luis Peralta 112.21s Victoria Vanriele 127.248
Jake Renfree 112.338 Maggie Hock 127.688
Liam Rivard 112.428 Lily Flynn 128.15s
Conor Murphy 113.258 Victoria Starcher 128.328
Miguel Parrilla 113.418 Aleeya Hutchins 128.52s
Darius Kipyego 113.438 Sarah Trainor 128.60s
Theo Woods 113.588 Makayla Paige 128.978

 

 

 

 

 

 

55. In 2016, Vashti Cunningham set the high school American record in
the girls’ high jump at 6 feet, 4% inches, and went on to represent the United States
at the Olympics in that same year. Yet to quote Professor Lambelet Coleman again,
if the 2016 girls’ high school track competition had been open to males,
“Cunningham would not have made it to her state meet, she would not be on the
national team, and we would not know her name other than as a footnote on her
father’s Wikipedia page.” And for the vast number of girls who benefit from the
experience of competitive athletics even if they are not future champions, “if sport
were not sex segregated, most school-aged females would be eliminated from
competition during the earliest rounds.” (Coleman 2020 at 20-21.)

56. Plaintiffs do not know whether or if so at what time the male students
who are competing in CIAC track events began taking cross-sex hormones. Nor
does this matter. Administering testosterone-suppressing drugs to males by no
means eliminates their performance advantage. Some physiological advantages—

such as bone size and hip configuration—cannot be reversed once they have

19
CEaee 2OMEO0220:RANC Ddocnrashtt-2FikethOD 2H a 0patepe2@ataga3

occurred. And suppressing testosterone in men after puberty also does not
completely reverse their advantages in muscle mass and strength, bone mineral
density, lung size, or heart size.

57. This reality is evident in the performance of male athletes who have
competed as women after taking cross-sex hormones. For example, CeCe Telfer, a
male who ran as Craig Telfer throughout high school and the first two years of
college, certified compliance with the NCAA requirement of one year on
testosterone-suppressing drugs and began competing in female track events in
CeCe’s senior collegiate year, for the 2019 indoor and outdoor track and field
seasons. CeCe’s “personal best” did not go down substantially in any event following
at least a year on testosterone suppressing drugs, and in a number of events instead
improved:

Table 6: Comparison of “Craig” and “CeCe” Telfer Performance Times
Before and After Hormone Suppression

 

 

 

 

 

Event “Craig” Telfer “Cece” Telfer
Indoor 200 Meter Dash 24.64s (2017) 24,45s8(2019)
Indoor 60 Meter Hurdles | 8.91s (2018) 8.338 (2019)
Outdoor 100 Meter Dash _ | 12.385 (2017) 12.24s(2019)
Outdoor 400 Meter 1:02.00s (2017) 57.538s(2019)
Hurdles

 

 

 

 

 

58. Not surprisingly, while Craig Telfer ranked 212th and 433rd in the
400 meter hurdles among men’s Division II athletes in 2016 and 2017 respectively,
CeCe Telfer took the Division IJ national championship in women’s 400 meter

hurdles in 2019.

20
Cées8 20-0c00020-RANC DDacwment.3-2FibdD22a0 oPaygage Lofds3

59. Minna Sveard, the fastest female runner, finished almost a full two
seconds behind Telfer, and was recognized only as coming in second.
60. In short, if males compete in girls’ events after puberty, equally gifted

and dedicated female athletes simply can’t win.

Cc. Increasing Numbers of Girls Are Losing Athletic Victories and
Opportunities to Transgender Competitors Today.

61. Inthe past, it has been argued that the unfair impact of males
competing in girls’ and women’s categories would be trivial, because few males will
wish to do so. But over just the last few years, the problem of boys and men taking
opportunities from girls and women has grown very rapidly.

62. As increasing numbers of males are in fact competing in girls' and

33

women’s events each year, girls are in fact losing, and males are seizing one “girls
or “women’s” championship and record after another.

63. Meanwhile, multiple sources report that the percentage of children
identifying as transgender has multiplied rapidly within just the last few years.

64. Asa larger wave of males claiming transgender identity as girls and
women hits high school and college, the number of girls losing out on varsity spots,
playing time, medals, advancement to regional meets, championship titles and
records, and recognition on the victory podium, will also multiply. Indeed, given
that it only takes three males to sweep the titles at local, regional, and national
competitions entirely, and given the hard physiological facts reviewed above, if

increasing number of males compete in girls’ and women’s athletics, those born

female—girls—will simply vanish from the victory podium and national rankings.

21
CEASE FAO EMONZORRNC pBacumanhs oFileh O43 AP oPagg 25943

65. This wave of lost opportunities and lost equality for girls is all the
more inevitable when males are not merely permitted to take girls’ slots and girls’
titles, but are praised by schools and media as “courageous” and hailed as “female
athlete of the year” when they do so.

66, Perhaps worse, if the law permits males to compete as girls in high
school, then there is no principled basis on which colleges can refrain from
recruiting these “top performing girls” (in reality males) for their “women’s teams”
and offering them the “women’s” athletic scholarships.

67. Insum, because schools are permitting males to compete as girls and
women, girls and women are losing competitive opportunities, the experience of fair
competition, and the opportunities for victory and the satisfaction, public
recognition, and scholarship opportunities that can come from victory. More, girls
and young women are losing their dreams. To American girls—those born with XX

chromosomes—the message is, “Give up. You can’t win.”

IV. THE DISCRIMINATORY CIAC POLICY AND ITS IMPACT ON GIRLS

A. CIAC Adopts a New Policy Allowing Boys to Compete in Girls’
Events.

68. CIAC rightly deems athletics an “integral” part of the state’s “total
educational program.”

69.  CIAC declares that it secks to offer athletic experiences that satisfy
the highest “expectations for fairness, equity, and sportsmanship for all student-

3 £6

athletes and coaches” in order to maximize high school students’ “academic, social,

emotional, and physical development.”

22
CRASS 320-CO022ORRNC DeacHAanh4-2Filed 233 2/2D oPagHedalGs3

70. However, at some time before 2017, CIAC adopted a policy (“the CIAC
Policy” or “the Policy”) pursuant to which CIAC and member-schools began allowing
boys who identify as girls to compete in girls’ athletic events.

71. The CIAC Policy determines—and requires member-schools to
determine—eligibility to compete in sex-specific athletic competitions solely based
on “the gender identification of that student in current school records and daily life
activities in the school... .”

72. As detailed later in this Complaint, CIAC and its member-schools have
permitted male students to switch, from one season to the next, from competing in
boys’ events to competing (and winning) in girls’ events.

73. The CIAC Policy acknowledges that a male who competes in girls’
events gains an “unfair advantage in competitive athletics.” (CIAC By-Laws Article
IX, Section B.)

74.  Oninformation and belief, at no point prior to adoption of the Policy
did CIAC, the CIAC Board of Control, the CIAC Legislative Body, or any of the
Defendant Schools undertake any analysis of the likely impact on girls of the
Policy-—including the likely impact on the quantity and quality of competitive
opportunities and opportunities for victory and advancement for girls in track and
field,

75.  Oninformation and belief, at no point since the adoption of the Policy
did CIAC, the CIAC Board of Control, the CIAC Legislative Body, or any of the

Defendant Schools undertake any analysis of the likely impact on girls of the

a3
Cease JPR EoON20RRNC DBacHaent 42 File @ 242/29 0 Pega e+ 91g743

Policy—including the likely impact on the quantity and quality of competitive
opportunities and opportunities for victory and advancement for girls in track and

field.

B. CIAC’s Policy Has Resulted in Unequal Opportunities for Girls in
Track and Field Competitions in Connecticut.

76. As aresult of CIAC’s policy, two biological males, Terry Miller and
Andraya Yearwood, were permitted to compete in girls’ athletic competitions
beginning in the 2017 track season.

77. Between them, Terry and Andraya have taken 15 women’s state
championship titles (titles held in 2016 by nine different Connecticut female
athletes) and have taken more than 85 opportunities to participate in higher level
competitions from female track athletes in the 2017, 2018, and 2019 seasons alone.
In this section, we detail this adverse impact on girls and young women.

78. To understand how opportunities to participate in higher levels of
athletic competition are determined for student athletes, it is necessary to
understand how CIAC has organized interschoiastic track and field competition in
Connecticut. First, based on performance throughout the season, students may
qualify to participate in state “Class” championships, with schools grouped by size
(S, M, L, and LL). Thus, for example, a student might win the “Class M Women’s
Outdoor Track 100m” State championship. Next, the top-performing students
within each State Class championship qualify to participate in the State Open
championships, in which the top athletes in the state compete against each other

regardless of the size of the school that they attend. And finally, the top performers

24
CRASS SAR EVOAZORRNC DBasHasnh4s 2FilehAs2/ 20 oPaagedDel G43

in the State Open championships qualify to participate in the New England

Championship.

79. All names, times, and other information provided in this section are

taken from public sources, including Connecticut high school track records available

on AthleticNET, at the web addresses indicated. The records of male athletes

competing in women’s events are indicated with gray shading.

80. In 2017, Andraya’s freshman season, Andraya won CIAC’s Class M

state championship in both the women’s outdoor 100m and 200m events:

Table 7: 2017 CLAC Class M Women’s Outdoor Track 100m Results (May 30,

 

 

      
 

 
  
  

 

    

 

 

 

 

 

 

 

 

 

 

 

 

2017)1!
Place | Grade | Sex | Name Time High School
2 11 F _ Kate Hall Stonington
3” 11 F Evika Michie 12.98s | Woodland
4* 10 F Raianna Grant 18.17s | Waterbury Career Academy
5* 9 BF Se-raya Steward 13.188 | Kaynor Tech
6 12 F Jon-yea McCooty 13.80s | Northwest Catholic
7 12 F Libby Spitzchuh 138.35s | Valley Regional

 

 

* Qualified for the State Open

 

lt AthleticNET, https://www.
last visited February 11, 2020.

 

 

 
CEase 2A0e00020-RRNC DBasument4-2FilehO222/eh oPaggedstgas

Table 8: 2017 CIAC Class M Women’s Outdoor Track 200m Results (May 30,
2017)”

 

Grade | Sex | Name

Time

High School

 

Place

   
 

 

 

 

 

 

 

 

 

 

 

 

 

Il F Erika Michie 26.38s | Woodland

3* il F Kate Hall 26.65s | Stonington

4* 11 ¥ Zora LaBonte 26.80s | Waterford

5* 11 F Victoria Bower 27.05s | Rocky Hill

6 10 F Raianna Grant 27.26s | Waterbury Career Academy
10 F Sheena Wolliston 27.30s | Northwest Catholic

 

* Qualified for the State Open.
81.

But for CIAC’s policy that allows biological males to compete in girls-

only events, Kate Hall and Erika Michie would each have won first place in the

Class M championship in one of these events in 2017.

titles.

82.

83.

In 2016, two different pirls did win these Class M state championship

Because only the top five finishers in each event qualified to

participate in the Outdoor State Open championship, CIAC’s decision to permit

Andraya Yearwood to compete in these girls’ events deprived Jon-yea McCooty and

Raianna Grant of the opportunities that they had rightfully earned to compete in

the State Open championship.

 

12 Td.

26

 
CEseé 20MeO0200RANC Doocoment!3-2FietbO D2 OP atay2 ef G53

84. When one female athlete was asked about her loss, she said, “I can’t
really say what I want to say, but there’s not much I can do about it.”

85.  Itis starkly contrary to the terms, spirit, and goals of Title IX to
tolerate a policy which first deprives a girl of an opportunity to participate in elite
competition which she has rightfully earned, and then additionally intimidates her
into silence about the injustice she has suffered. Nevertheless, Plaintiffs, too, have
felt both the injustice and the sense of intimidation and silencing that: this girl
expressed.

86. Under CIAC’s Policy, Andraya advanced to the 2017 State Open
Women’s Outdoor Track competition, where—still a freshman—Andraya again
deprived a girl of a statewide title and opportunity to advance to still higher levels
of competition that she had rightfully earned. But for CIAC’s policy, Plaintiff
Chelsea Mitchell—-then a fourteen-year-old freshman—would have had the nearly
unprecedented opportunity to qualify for the New England Regional

Championships:

Table 9: 2017 CIAC State Open Women’s Outdoor Track 100m Resuits (June
5, 201798

 

 

 

 

   
           

 

Place | Grade | Sex | Name Time | High School

i* 12 F Caroline O’Neil 12.14s | Daniel Hand
2* 12 F Kathryn Kelly Lauralton Hall
ee = We —— a Tol == gc en 7a “

4 F Tia Marie Brown ” Ss Windsor

 

 

 

 

 

 

 

 

 

 

13 AthleticNet, https://www.athlotic net/TrackAndField/meet/306453/results/f/1/100m, last visited
February 11, 2020.

27
Céss8 20-Gc000220-RANC DDocoments-2FiRb6D22e0 oPagaj2es of G33

 

 

 

 

5* 12 F Kiara Smith 12.59s | Jonathan Law
6* 11 F Kate Hall 12.62s | Stonington

7 9 F Chelsea Mitchell 12.69s | Canton

8 12 EF Tiandra Robinson FS Weaver

 

 

 

 

 

 

 

 

* Qualified for the New England Championship.

87. Inthe Winter 2017, Spring 2017, and Winter 2018 seasons, male
athlete Terry Miller competed in boys’ indoor or outdoor track events and did not
advance to any state class or open championships in individual events. Just weeks
after the conclusion of the Winter 2018 indoor season, Terry abruptly appeared
competing in the girls’ events in the Spring 2018 outdoor track season.

88,  Terry’s switch to competing in the girls’ events immediately and
systematically deprived female athletes of opportunities to advance and participate
in state-level competition. According to AthleticNET records, Terry never lost a
women’s indoor 55m or 300m final in the 2018 or 2019 track seasons. Nor has Terry
lost a women’s outdoor 100m final in which Terry competed.

89. ‘Terry has also displaced a girl in numerous elimination track events in
which Terry competed. At the 2018 outdoor State Open, for example, Terry won the
women’s 100m event by a wide margin, while Andraya finished second. But for
CIAC’s policy, Bridget Lalonde would have won first place statewide in that event,
Chelsea Mitchell would have won second place statewide, and Tia Marie Brown and

Ayesha Nelson would have qualified to compete in the New England Championship:

28
Cateé 20 OC00200-RANC DDocnment 3-2 FieibOD7WaeoPaypeye@Botags3

Table 10: 2018 CIAC State Open Championship Women’s Outdoor Track
100m Results (June 4, 2018)4

 

 

    

 

 

 

 

 

 

 

Place | Grade | Sex | Name Time | High School

3* 11 F Bridget Lalonde 12.36s | RHAM

4* 10 EF Chelsea Mitchell 12.38s | Canton

5* 11 F Maya Mocarski 12.47s | Fairfield Ludlowe
6* 10 F Selina Soule 12.67s | Glastonbury

7 12 F Tia Marie Brown 12.71s | Windsor

8 11 F Ayesha Nelson 12.80s | Hillhouse

 

 

 

 

 

 

 

 

* Qualified for the New England Championship.

90. The 2019 State Indoor Open saw similar results and a similar impact.
Terry and Andraya finished first and second respectively in both the preliminary

and final Women’s 55m races, each time defeating the fastest girl by a wide margin:

Table 11: 2019 CIAC State Open Championship Women’s Indoor Track 55m
Preliminary Results (February 16, 2019)

Grade | Sex | Name Time | High School
— eee Gn

 

Place

 

   

    
 
   

 

  

 

 

 

 

3* [12  |F | Cori Richardson 724s | Windsor
4* 11 F Chelsea Mitchell 7.27s | Canton
5* 12 F Kate Shaffer 7.27s | Conard
6* 12 F Ayesha Nelson 7.29s | Hillhouse

 

 

 

 

 

 

 

 

 

14 AthleticNet, https://www.athletic. net/TrackAndField/mect/33421 O/results/f/1/100m, last visited
February 11, 2020.
15 AthleticNet, https://www.athletic.net/TrackAndField/meet/352707/results/f/1/55m, last visited

February 11, 2020.

29
CRESS SEO-CGON2ORRWC DeecHAENhS-2FileOArA/eD oP aggHersal G53

 

 

 

 

 

 

 

 

 

7* 12 F Maya Mocarski 7.34s | Fairfield Ludlowe
8 11 F Selina Soule 7.37s | Glastonbury
9 10 EF Kisha Francois 7.41s | East Haven

 

* Qualified for the women’s 55m final.

Table 12: 2019 CIAC State Open Championship Women’s Indoor Track 55m

Final Results (February 16, 2019)16

 

Place

Grade

Sex

Name

Time

High Schooi

 

 

      

 

ifiel

 

    

 

 

 

 

 

: M

3 11 F Chelsea Mitchell 7.2388 | Canton

4* 12 F Kate Shaffer 7.24s | Conard

5* 12 F Ayesha Nelson 7.26s | Hillhouse

6* 12 F Maya Mocarski 7.388 | Fairfield Ludlowe
7 12 EF Cori Richardson 7.3893 | Windsor

 

 

 

 

 

 

 

 

 

* Qualified for the New England Championship.

91. But for CIAC’s policy, Plaintiff Selina Soule as well as Kisha Francois
would have advanced to the next level of competition in the indoor state
championship 55m preliminary race and competed for a spot at the New England
Championship. (Table 11)

92. But for CIAC’s policy, Plaintiff Chelsea Mitchell would have placed
first in the 55m at the indoor state championship, been named State Open
Champion, received a gold medal instead of a bronze medal, and received public

recognition of her achievements. (Table 12)

 

16 Fe.

30
Céss8 2A0-eB0220JRRNC DDocnreeant3-2FitethO2s22/8 oPagaysi3ef G53

93. But for CIAC’s policy, Kate Shaffer would have won second place in the
55m at the indoor state championship; and seventh-place senior Cori Richardson
would have qualified for the New England Championship. (Table 12)

94. But for CIAC’s policy, Chelsea Mitchell would have made her school’s
history as the first female athlete from Canton High School indoor ever to be named
State Open Champion, and the first ever Canton High School track athlete to be
named a State Open Champion.

95. ~ State Open Champions are recognized as All State Athletes, an award
listed on college applications, scholarship applications, and college recruiting
profiles. State Open Champions are also invited to the All-State Banquet and have
their achievements celebrated with a banner in their high school gym.

96. But instead of receiving the accolades and publicity she earned,
Chelsea Mitchell was repeatedly referred to in the press as the “third-place
competitor,” 17

97. Following Terry Miller’s sweep of the CIAC’s Indoor Class 5, State
Open, and New England titles in the 55m dash and 300m, this male athlete was
named “All-Courant girls indoor track and field athlete of the year” by the Hartford

Courant newspaper.!®

 

1? See, e.g., https://www.washingtontimes.com/news/2019/feb/24/terry-miller-andraya-yearwood-

transgender-sprinter/, last visited February 11, 2020.
18 httos:/fwww.courant.com/sports/high-schoals/hc-sp-terry-miller-all-courant-20190410-36by/, last

visited February 11, 2020.

3al
CESSE2ERFGON22ORRNC DBegu@anh4 2FibbO2/8H cPaggyaR ef G3

98. The trend continued at the 2019 State Outdoor Open, as Terry easily
won the Women’s 200m race. But for CIAC’s policy, Cori Richardson would have
won the state championship in this event, Plaintiff Alanna Smith—as a freshman—
would have finished runner-up, and Olivia D’Haiti would have advanced to the New

England Championship:

Table 13: 2019 CIAC State Open Championship Women’s Outdoor Track
200m Final Results (June 3, 2019)19

 

  
       

 

      

      

 

   

 

 

 

 

 

 

Place | Grade | Sex | Name High School
* [12 |F | Cori Richardson Windsor

3* 9 F Alanna Smith Danbury

4* 11 F Chelsea Mitchell Canton

5* 12 F Nichele Smith East Hartford
6* 12 F Bridget Lalonde RHAM

7 12 F Olivia D’Haiti Kolbe-Cathedral

 

 

 

 

 

 

 

 

* Qualified for the New England Championship.

99. Considering the seven important state-level competitive events
summarized in the tables above together with the parallel boys’ competitions in
these same seven events at these same meets, the result of the CIAC Policy was
that boys took first place in 13 out of 14 state championship events, while girls
received only one first place recognition (Caroline O'Neil in the 200m State Open

Women’s race on June 5, 2017).

 

  

18 AthleticNet, https://www.athletic net/TrackAndield/MeetResults.aspx?Meet:
last visited February i1, 2020.

32
CEASS FEMEMONZORANC PBagHMRnhs oFiledhQ2a2 eh oPaggaral gas

100. Males took 23 out of 28 first and second place awards in those seven
state-level competitive events.

101. And from these competitions, boys were awarded 51 opportunities to
participate in a higher-level state competition, while girls were awarded only 31
such opportunities—little more than half as many as went to boys.

102, In short, in these events girls—-those born with XX chromosomes—
received radically fewer opportunities to participate in elite post-season competition
than did boys—those born with XY chromosomes.

103. Noy are these isolated examples. The presence of boys competing in
CIAC girls’ track and field events in Connecticut has now deprived many female
athletes of opportunities to achieve public recognition, a sense of reward for hard
work, opportunities to participate in higher level competition, and the visibility
necessary to attract the attention of college recruiters and resulting scholarships.
The impact summary below identifies over 50 separate times In competitions since
2017 that specific, identifiable girls have been denied the recognition of being
named state-level first-place champions, and/or have been denied the opportunity to
advance to and participate in higher-level competition, in CLAC-sponsored events as
a result of the unfair participation of Terry Miller and Andraya Yearwood in girls’
track competitions pursuant to the CIAC Policy.

104. In sum, the real-world result of the CIAC Policy is that in Connecticut
interscholastic track competitions, while highly competitive girls are experiencing

the no doubt character-building “agony of defeat,” they are systematically being

33
Céssé 220000020-RANC DDocnment3-2FiRthd22272 0oPaugse Lol G53

deprived of a fair and equal opportunity to experience the “thrill of victory.” A
transgender athlete advocate recently wrote in an op-ed that this should be
accepted because part of competitive sports is “learning to lose.” A policy such as the
CIAC Policy that ensures that girls get extra lessons in losing, however, cannot be

reconciled with Title IX.

Table 14: CIAC’s Policy Impact Summary

 

      

      
        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
      

 

Athlete nr School Meet Event Denied State Denied ~
Champicnship } Participation

Chelsea Mitchell | Canton Class § 100m x

Ashley Nicoletti | Immaculate ClassS | 100m x

Annabelle Shanks | Litehfield Class S | 100m x

Olivia D’Haiti Kolbe- ClassS | 100m Xx
Cathedral

Sheena Wolliston | Northwest Class S | 100m xX
Catholic

Chelsea Mitchell | Canton Class S | 200m Xx

Brianna Capital Prep | ClassS | 200m x

Westberry

Shelby Dejana Wilton Open 100m xX

Alisia Munoz Kolbe- Open 100m x
Cathedral

Carly Swierbut Newtown Open 100m x

Cori Richardson | Windsor Open 200m Xx

Olivia D’Haiti Kolbe- Open 200m x
Cathedral

Chelsea Mitchell 7 Canton ClassS | 55m 4

 

 

 

 

 

 

 

 

B4
 

CEASE SSREVOSSOARRNC PROGHBARLS Filed G43220 oPadge 2526f F253

 

 

 

 

 

 

 

 

Sheena Wolliston | Northwest ClassS | 55m x
Catholic
Audrey Strmiska | Gnswold Class 8S | 55m x
Jillian Mars Bloomfield Class S | 300m X
Chelsea Mitchell | Canton Open 55m xX
Cori Richardson | Windsor Open 55m xX
Selina Soule Glastonbury | Open 55m x
Jillian Mars Bloomfield Open 500m x
Shante Brown Bloomfield Open 300m x

 

 

 

 

 

 

    
  

 

 

 

   

Nikki Xiarhos ‘Berlin : ‘Class M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kate Hall Stonington Class M | 100m x
Magnalen Amisted Class M_ | 100m Xx
Camara

Noelle Konior Berlin Class M_ | 100m x
Nikki Xiarhos Berlin Class M | 200m 4

Kate Hali Stonington Class M | 200m Xx
Nyia White Hillhouse Class M | 200m xX
Addie Hester Northwestern | Class M | 400m x
Jada Boyd Hillhouse Class M | 400m x

Bridget Lalonde | RHAM Open 100m X

Tia Marie Brown | Windsor Open 100m x
Ayesha Nelson Hillhouse Open 100m x
KC Grady Darien Open 100m x
Nikki Xiarhos Berlin Open 100m x
Bridget Lalonde | RHAM Open 200m Xx

dilian Mars Bloomfield Open 200m x

 

 

 

 

 

 

 

35
Césss 220600020-RRNC DDacnment3-2FishO2/2 2/80 0P aga seat G43

 

Dominique
Valentine

 

Immaculate

 

Open

 

400m

 

 

 

 

  

 

  

Patricia

  

Class 8

 

 

 

 

 

 

Camille McHenry

 

 

 

 

 

Seymour
Jurkowski
Ahyvon Evans Grasso Tech |ClassS | 55m Xx
Chelsea Mitchell | Canton Class S | 300m x
Haley Bothwell Sacred Heart | ClassM | 55m x
Patricia Seymour Open 55m x
Jurkowski
Bridget Lalonde | RHAM Open 55m x
Windsor Open 300m x

 

   

 

 
     

 

— a ee

Stonington

700m

 

 

 

 

 

 

 

 

 

 

 

Class M
Jon’yea McCooty | Northwest ClassM | 100m x
Catholic
Carly Gable Northwestern | Class M_ | 100m xX
Erika Michie Woodland Class M | 200m
Raianna Grant WCA Class M | 200m X
Erica Marriott North Haven | Open 100m x

 

105. These charts ave examples, and do not include over 40 more missed

championships, recognitions, and participation opportunities for girls in

Connecticut who did not advance to or receive runner-up recognition in statewide

competitions as well as girls who did not win or receive runner-up recognition in

conference championships.

36

 
CEASE IRQ LEONZORRNC DRaGHaaUd. 2 File OSA 2E9 0Paggd 291943

106. The harm inflicted on girls by the CIAC policy, however, goes far
beyond specific lost victories and lost opportunities to participate in elite meets, and
far beyond the specific girls who have been deprived of that recognition and those
opportunities. Instead, the harm extends at least to all girls who participate in
track and field events under the CIAC Policy, and indeed to girls-—-including young
girls—who may now or someday aspire to become track and field athietes.

107. The cumulative effect of the CIAC Policy is that ad/ girls in Connecticut
do not receive equal athletic opportunities. Whether or not a girl is the one who
loses out to a male in a particular race, the quality of competitive opportunities
provided to all girls does not equally reflect the quality of competitive opportunities
provided to boys, because—in contrast to boys—girls are forced to face a level of
competition that does not equally reflect and accommodate girls’ different
physiological characteristics and abilities.

108. Compared to boys, girls competing subject to the CIAC policy lose not
only victories and post-season slots, they lose even an equal hope of victory, success
and recognition. They do not have an equal chance to be champions; they cannot
equally dream that if they train hard, they have at least the potential to stand on
the victory podium.

109. Instead, when a male is competing in the girls’ division, Plaintiffs and
other girls are forced to step to the starting line thinking, “I can’t win.” “I’m just a

gir].”

37
CHESS IER EODZORRNC DRAGHBGS. 2Filgd O23 HEP oPaagsSsigss

110. The Plaintiffs’ personal and attainable goals of victory are being taken
from them season after season, and meet after meet.

111. Plaintiff Alanna Smith knows before she gets to the track that she will
not win the top spot against a male-~-she and her fellow female competitors are
simply competing for second or third place.

112. The Plaintiffs are demoralized, knowing that their efforts to shave
mere fractions of a second off of their race times in the hopes of experiencing the
thrill of victory could all be for naught, and lost to mid-level male athletes.

113. For Plaintiff Chelsea Mitchell and many other female athletes, they
also feel stress, anxiety, intimidation, and emotional and psychologicai distress from
being forced to compete against males with inherent physiological advantages in the
girls’ category. While important races always involve some element of stress,
Chelsea has felt physically sick before races in which she knew she would have to
race against a male, while Plaintiff Selina Soule suffered depression after being
excluded from participation in State finals because top places in the girls’ rankings
were occupied by males.

114. And they are told to shut up about it. As another female Connecticut
track athlete who was too afraid to let her name be used told a reporter:

“There’s really nothing else you can do except get super
frustrated and roll your eyes, because it’s realiy hard to

38
Céase RAMCGORADIRRMIC DOoguTsent3-2Fietha2sLz2M oPagaanof G53

even come out and talk in public, just because .. just
immediately you'll be shut down.”#°

115. Chelsea Mitchell was instructed by officials of Canton High School to

respond “no comment” if asked about running against male athletes.

C. Defendants Are on Notice of Their Violations of Title [IX and Have
Refused to Take Corrective Action.

116. The CIAC and its member schools, including Defendant Schools, have
been informed of the ways in which the Policy violates Title IX, and have been
informed in detail about the actual impact that the Policy has had and is having on
the quantity and quality of competitive opportunities for girls since well before June
18, 2019, on which date Plaintiffs filed a complaint concerning the Policy with the
U.S. Department of Education Office for Civil Rights (OCR), and publicly posted
that complaint online (the OCR Complaint”).

117. The OCR Complaint disclosed all facts concerning the impact of the
Policy on female athletes in Connecticut that are gathered in this Complaint
through the conclusion of the Spring 2019 Outdoor Season.

118. Since receiving the OCR Complaint, Defendants have taken no steps to
change the Policy, to correct official records and publicity materials to give accurate
credit to girls who would have been recognized as victors but for Defendants’
violations of Title IX, or to cease and correct their violations of Title IX in any way

whatsoever.

 

20 Quoted in Kelsey Bolar, 8th Place: A High School Girl’s Life After Transgender Students Join Her

Sport, The Daily Signal (May 6, 2019), https://www.dailysignal.com/2019/05/06/8th-place-high-
school-girls-speak-out-on-getting-beat-by-biological-hoys/, last visited February 11, 2020.

39
CEsseXeG-mossaeiARNc DaeaHEankd-2FitemLQ2sb72h PaseytOvaf (253

119. In fact, long before filing the OCR Complaint, parents of Plaintiffs had
repeatedly warned senior officials of CIAC and of Defendant Schools that the Policy
was denying girls equal competitive opportunities and public recognition in track
and field. For example, on February 21, 2018, Christina Mitchell, mother of
Plaintiff Chelsea Mitchell, sent a letter to the Executive Director of CIAC
explaining in detail how the Policy deprives girls of fair and equal opportunities for
competition.

120. After that time, Mrs. Mitchell and Bianca Stanescu, mother of Plaintiff
Selina Soule, met-—or requested to meet—-repeatedly with responsible officials of
CIAC and Defendant Schools to discuss their concerns about unfairness to girls, and
to request that the Policy be changed.

121. In response to these warnings and complaints from parents concerning
the effect of the Policy on girls, Defendants took no steps whatsoever to change the
Policy, to correct official records and publicity materials to give accurate credit to
girls who would have been recognized as victors but for Defendants’ violations of
Title IX, or to cease and correct their violations of Title [IX in any way whatsoever.

122. Instead, when in March 2019—a year after her first letter-—-Mrs.
Mitchell sent a third detailed letter on the same topic to the Mr. Glenn Lungarini,
then Executive Director of CLAC, Mr. Lungarini informed her that CIAC would no
longer accept any communications from her, effectively retaliating against her for

her prior complaints of discrimination against girls by imposing a gag order and

AQ
CEASS SAAHOOGBOIRRIC DigegHTBRHhd.2Fikes. 025 748h Paggyelal G53

denying her right to complain of sex-based discrimination against her daughter and
other girls in Connecticut schools.

123. On information and belief, by no later than on or about October 4,
2019, the OCR informed all Defendants that OCR found the allegations of the OCR
Complaint sufficiently serious that OCR had initiated a formal investigation of
those allegations against all Defendants.

124. Since receiving notice that the OCR had initiated a formal
investigation of Defendants’ alleged violations of Title IX, Defendants have taken no
steps whatsoever to change the Policy, to correct official records and publicity
materials to give accurate credit to girls who would have been recognized as victors
but for Defendants’ violations of Title IX, or to cease and correct their violations of

Title IX in any way whatsoever.

V. PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF

125. Plaintiff Chelsea Mitchell has qualified to compete in the CIAC Class 8
Indoor Track Championships to be held on February 14, 2020, in the 55m dash and
the 800m events.

126. The qualifying times of ali student athletes competing in the Class 5
Championships are publicly available online at CIACsports.com and AthleticNet.

127. Based on her qualifying times, Chelsea is currently the fastest girl in

the 55m both in the Class S and across all class divisions in Connecticut.

41
CEASSDAREGOHZOIRRWC DBasH@enia oF ile 43720 oPaggayel ps3

128. Based on her qualifying time, Chelsea is also the fastest girl in the
300m in the Class S division and ranked sixth across all class divisions in
Connecticut.

129. Chelsea has a chance of being the fastest girl in the Class §
Championships in the 55m dash and 300m for the 2020 Winter season.

130. But male athlete Terry Miller has also qualified to compete in the girls’
55m and 300m at the Class 5 Championships.

181. Male athlete Andraya Yearwood has also qualified to compete in the
girls’ 55m dash at the Class 8 Championships.

132. Terry Miller has repeatedly achieved times faster than the elite girls’
times in Connecticut in the 55m and 300m events.

133. If Terry is permitted to compete in the girls’ 55m and 300m events, it
is likely that Terry will deprive Chelsea of a victory position that she has earned in
the Class S$ Championship.

184. Moreover, Andraya Yearwood has repeatedly achieved times faster
than the elite girls’ times in Connecticut in the 55m event.

185. Based on Andraya Yearwood’s qualifying time in the 55m, Andraya is
currently ranked first in the girls’ division for the Class S Championship and across

all divisions.?}

 

ai AthleticNet,
httos://www.athletic.net/TrackAndField/Division/Event.aspx?DivID=112251&Event=46, last visited
February 11, 2020.

42
CE8S8 SAR CO ON2OARRNC DBacwment 4 2FilshOZiZ/2eP oPaayéyorH43

136. In fact, Andraya Yearwood is currently ranked 7th in the entive nation

in the high school girls’ 55m dash.”4

137. If Andraya is permitted to compete in the girls’ 55m event, it is likely

that Andraya will deprive Chelsea of a victory position that she has earned in the

Class 8 Championship.

Table 15: 2020 CIAC State Class S Qualifying Performance List Women’s
Indoor Track 55m*4

 

Rank

Name

Time

 

 

 

 

   

 

   

 

Kedarj ah Lewis

7.4bs

Haddam Killingworth

 

 

 

 

 

 

 

4 F

5 ¥ Mu’Mina Ibn-Milington 7.50s Platt Tech

6 ¥ Brianna Westberry 7.628 Capital Prep
7 F Audrey Strmiska 7.658 Griswold

 

 

138. Plaintiff Selina Soule is currently ranked third in in the 55m dash

going into the Class LL Championship on February 13, 2020.

189. The top finishers in each class championship event, plus the next best

14 performances in all events, will advance to the CIAC State Open Championships

which will be held on February 22, 2020.

 

22 AthleticNet,

hitps://www.athletic net/TrackAndField/Division/Event.aspx?DivID=1119387&Event=46 , last visited

February 11, 2620.

23 http-//content.ciacsports.com/seripta/itck qual div.cpi?div=S&be=

43

last visited February 11, 2020.

   

 
CGOSS DAQA-MGOHADIARINC DRegHTEanh4s-2FilebeAaPVeh oPaagdiel F253

140. Chelsea has a chance of being the fastest girl in the State Open in the
55m dash and 300m for the 2020 Indoor season and securing a spot to advance to
the New England Regional Championships.

141. Selina has a chance of competing for a top spot in the State Open in
the 55m dash for the 2020 Indoor season and competing for a spot to advance to the
New England Regional Championships.

142. Butif Terry Miller and Andraya Yearwood are permitted to compete in
the girls’ 55m event, it is likely that one or both of these males will deprive Chelsea
and Selina of a victory position she has earned in the State Open Championship.

143. All three Plaintiffs intend to compete in the Spring 2020 track and
field season. That season begins in March, and the first interscholastic meet subject
to CIAC rules may be scheduled as early as April 4, 2020.

144. As Chelsea and Selina are seniors, the Spring 2020 track season is
their final opportunity to compete in high school track and field events, to improve
their scores, to win championships, to receive public recognition of their
achievements, and to experience the thrill of victory.

145. Plaintiff Alanna Smith is a sophomore and expects to compete in CIAC
track and field competitions next year and throughout her high school years. As
noted in paragraph 98 above, Alanna has already been pushed down from an earned
second place victory in a 2019 State Championship when male athlete Terry Miller

took first place.

44
Céasé ZAQ@2G0020RANC DDocnment4-2FiebO222/80 oP ageyduefss3

146. Plaintiffs do not know what males or how many males will wish to
compete in CIAC girls’ track and field events in the Spring 2020 season, or the
coming academic year. In fact, they have no way to know that until the season
starts, as illustrated by the fact that Terry Miller competed in the boys’ events in
the Winter 2018 indoor season and just weeks later started competing in the girl’s
events in the Spring 2018 outdoor season.

147. Each track season lasts only a few weeks. If Alanna waits until the
start of the next season to seek injunctive relief, the season will be over before there
can be any realistic hope of legal redress.

148. Because of the multiple different negative impacts on girls detailed in
this Complaint, Plaintiffs are entitled to injunctive relief prohibiting all Defendants
from permitting boys to participate in girls’ track and field competitions.

149. Failure to grant the requested relief will cause irreparable harm to
Plaintiffs by continuing to deny them the experience of fair competition that reflects
the athletic capabilities of female athletes, as well as the experience of victory and
the recognition that can come from victory. Each meet, once over, cannot be redone.
Each opportunity lost for participation in an elite meet cannot be recovered. There
is no adequate remedy at law for this harm.

150. The continuing, irreparable harm caused by Defendants’ failure to
provide equal competitive opportunities for girls in track and field far outweighs
any cognizable harm that granting the harm might cause Defendants, because the

requested injunctive relief is already mandated by federal law.

45
CEase 22Rc00020RRNC DBagwment42FilehO2/22/8h0Page 6033

151. CIAC publicly posts results of past State Championship mects on their
website going back at least three years. In addition, schools Including at least
Defendant School Canton publicly post lists of championships won by their
students, going back many years. As a result of competition by male athletes in
girls’ events in violation of Title IX, female athletes including Plaintiffs have been
denied accurate public recognition of their athletic achievements and victories in
these postings.

152. Plaintiffs are entitled to injunctive relief requiring all Defendants to
correct all league or school records, public or private, to accurately reflect the
achievements of these girls in competition against other girls, not against males.

153. Failure to grant this requested relief will cause irreparable harm to
Plaintiffs by continuing to deprive them of public recognition for their hard-earned
athletic accomplishments. There is no adequate remedy at law for this harm.

154, The continuing, irreparable harm caused by Defendants’ posting of
inaccurate records resulting from the unlawful CIAC Policy outweighs any
cognizable harm that granting the harm might cause Defendants, because the

requested injunctive relief is already mandated by federal law.

COUNT I: TITLE LX

Sex Discrimination by Failing to Provide Effective Accommodation for the
Interests and Abilities of Girls

155. Plaintiffs reallege and incorporate by reference all of the foregoing
paragraphs of this Complaint.

156. All Defendants are subject to the obligations of Title IX.

46
Caases 220c00220-RRNC DRaawmend.2 File he222e@ oPagagé YeihS3

157. Defendants have chosen to provide athletic opportunities in track and
field separated by sex.

158. Asa result, Defendants have an obligation to provide competitive
opportunities for females that accommodate the physical abilities of girls in a
manner that ensures that female athletes face competitive opportunities “which
equally reflect their abilities” and which provide equal opportunity in... levels of
competition” as compared to the competitive opportunities enjoyed by boys.

159. Asa result of profound physiological differences between the sexes
after puberty, the athletic abilities of girls relevant to track and field competitions
are not equal to those of comparably fit and trained boys.

160. As a result of this inescapable difference, by permitting males to
compete in girls’ track and field events, all Defendants have violated their duty to
provide competitive opportunities for female athletes that accommodate their
abilities and provide equal opportunities in levels of competition, as illustrated by
the fact that in events where males have actually been permitted in elite post-
season competitions, boys have been awarded far more first place victories and
recognitions than girls, and far more opportunities to advance to state finals.

161, All Plaintiffs are harmed by Defendants’ failure to provide competitive
opportunities that fairly and effectively accommodate the athletic abilities of girls.

162. Such harm includes loss of the experience of fair competition; loss of

victories and the public recognition associated with victories; loss of opportunities to

AT
CHESS DER EHONBORRNC DRacsBEnis 2Filehe save oPaagadsiaiss

advance to higher-level competitions; loss of visibility to college recruiters;
emotional distress, pain, anxiety, and other damages to be proven at trial.

163. Accordingly, Plaintiffs are entitled to the relief requested herein.

COUNT II: Title IX

Sex Discrimination by Failing to Provide Equal Treatment, Benefits and
Opportunities for Girls

164. Plaintiffs reallege and incorporate by reference all of the foregoing
paragraphs of this Complaint.

165. All Defendants are subject to the obligations of Title IX.

166. Defendants have chosen to provide athletic opportunities in track and
field separated by sex.

167. Asa result, all Defendants have an obligation to ensure that female
athletes receive equivalent treatment, benefits and opportunities in athletic
competition as compared to boys.

168. Equivalent treatment and opportunities require equal opportunities to
engage in post-season competition, and more broadly the right to be free of any
policies which are “discriminatory in language or effect” or have the effect of
denying “equality of athletic opportunity.”

169. As detailed herein, the CIAC Policy deprives female athletes, including
Plaintiffs Chelsea Mitchell, Selina Soule, and Alanna Smith, of equal opportunities
to engage in post-season competition, is discriminatory in effect, and demies girls
equality in athletic opportunities, including equal opportunities to achieve and be

recognized for victory.

48
Céesé@ 200000220: RANC DDcoumedt4-2 Fifekd 2a oPapydDots3

170. By providing track and field competitive opportunities for girls subject
to the CIAC policy that permits males to participate in girls’ events and be
recognized as winners of girls’ events, all Defendants have violated their obligation
under Title IX to provide equal treatment, benefits and opportunities in athletic
competition to girls.

171. All Plaintiffs are harmed by Defendants' failure to provide competitive
opportunities that fairly and effectively accommodate the athletic abilities of female
athletes. Such harm includes loss of the experience of fair competition; loss of
victories and the public recognition associated with victories; loss of opportunities to
advance to higher-level competitions; loss of visibility to college recruiters;
emotional distress, pain, anxiety, and other damages to be proven at trial.

172. Accordingly, Plaintiffs are entitled to the relief requested herein.

PRAYER FOR RELIEF
Plaintiffs respectfully request that this Court enter judgment against Defendants

and grant Plaintiffs the following relief:

(A) <A declaration that Defendants have violated Title IX by failing to
provide competitive opportunities that effectively accommodate the
abilities of girls;

(B) <A declaration that Defendants have violated Title IX by failing to
provide equal treatment, benefits, and opportunities for girls in in
athletic competition;

(C) An injunction prohibiting all Defendants, in interscholastic athletic
competitions sponsored, organized, or participated in by the
Defendants or any of them, from permitting males—individuals with
an XY genotype—from participating in events that are designated for
girls, women, or females;

49
CESS BEV MGOHZOIRRINC DBaGHTaRLS2FileLOwse7eh cPaagyebal G43

(D)

(E)

(F)

(G)

(H)

An injunction requiring all Defendants to correct any and all records,
public or non-public, to remove male athletes from any record or
recognition purporting to record times, victories, or qualifications for
elite competitions designated for girls or women, and conversely to
correctly give credit and/or titles to female athletes who would have
received such credit and/or titles but for the participation of males in
such competitions;

An injunction requiring all Defendants to correct any and all records,
public or non-public, to remove times achieved by male athletes from
any records purporting to record times achieved by girls or women;

An award of nominal and compensatory damages and other monetary
relief as permitted by iaw;

An award of Plaintiffs’ reasonable attorneys’ fees and expenses, as
authorized by 42 U.S.C. § 1988;

Such other and further relief as the Court deems appropriate.

Respectfully submitted this 12 day of February, 2020.

50
Cease 320, c00020-RRNC DRaouments.2FieheZ2ele oPagg6 boihS3

By: s/ Howard M. Wood Lil

Howard M. Wood III

CT Bar No. 68780, CT Fed. Bar No. 08758
James H. Howard

CT Bar No 309198, CT Fed. Bar No 07418
Fiorentino, Howard & Petrone, P.C.

773 Main Street

Manchester, CT 06040

Telephone: (860) 643-1136

Fax: (860) 643-5778

Email: howard.wood@pfwlaw.com

Email: james. howard@pfwlaw.com

Roger G. Brooks*

NC Bar No, 16317

Jeffrey A. Shafer*

OH Bar No. 0067802
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, Arizona 85260
Telephone: (480) 444-0020
Fax: (480) 444-0028

Kmail: rbrooks@ADFlegalorg
Email: jshafer@ADFlegal.org

Kristen K. Waggoner**

D.C. Bar No. 242069
Christiana M, Holcomb*

D.C. Bar No. 176922

Alliance Defending Freedom
440 First St. NW, Suite 600
Washington, D.C. 20001
Telephone: (202) 393-8690

Fax: (202) 847-3622

Email: kwaggoner@ADFlegal.org
Email: cholcomb@ADFlegal.org

Attorneys for Plaintiffs

*Pro Hac Vice Motions filed contemporaneously
** Pro Hac Vice Motion forthcoming

51
 

 

Céssé 22c80220-RRNC DDocoment3-2FiethOvLuBm oPaywMsSotad53

VERIFICATION OF COMPLAINT

I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that I have read the foregoing
Verified Complaint, and the factual allegations thereof, and that to the best of my knowledge the

facts alleged therein are true and correct.

Executed this // day of February.

(Et Lledowe

Christina Mitchell, Plaintiff

52

 
